United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., (Widow of P.L.), Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________
Appearances:
Appellant, pro se
No appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 08-2312
Issued: February 18, 2009

Oral Argument January 15, 2009

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2008 appellant filed a timely appeal from the May 29, 2008 merit decision
of an Office of Workers’ Compensation Programs’ hearing representative who denied her claim
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case. The Board also has jurisdiction to review the Office’s July 21,
2008 nonmerit decision denying reconsideration.
ISSUES
The issues are: (1) whether the employee’s death on December 26, 2005 was causally
related to his November 7, 1961 employment injury; and (2) whether the Office properly denied
appellant’s request for reconsideration.
FACTUAL HISTORY
On November 7, 1961 the employee, then a 33-year-old shipfitter, sustained an injury in
the performance of duty when a pipe struck him in the head: “I was working on torpedo guide

cylinder on ground level at forward end of 606 submarine; staging pipes slipped out of a crane
operating overhead. One pipe struck me on the head, knocking me down.” The Office accepted
the employee’s claim for lumbosacral strain and contusions to the right shoulder, right upper
thigh and right lower leg. The employee received compensation for wage loss on the periodic
rolls.
The employee died on December 26, 2005. The certified abstract of the certificate of
death listed the causes of death as (a) respiratory arrest and (b) pleural effusion, 6 to 12 months.
Other significant conditions included chronic obstructive pulmonary disease.
On May 26, 2006 appellant filed a claim for compensation by widow. She stated that the
employee’s death was indirectly caused by medication for back pain from his November 7, 1961
work injury. On June 22, 2006 the Office asked appellant to make sure that the physician’s
report on the back of the claim was completed by the attending physician. It added: “Arrange
for the submission of a comprehensive narrative medical report from the treating physician that
gives the doctor’s opinion, with medical reasons, on the direct cause of death. This opinion
should include the contribution of both job-related and nonemployment factors.”
In a decision dated August 3, 2006, the Office denied appellant’s claim for compensation.
It found that the medical evidence failed to establish that the employee’s death was caused by his
November 7, 1961 employment injury.
Following a telephonic hearing on March 11, 2008, an Office hearing representative
affirmed the denial of compensation. In a decision dated May 29, 2008, the hearing
representative found no narrative report or any other statement from a physician relating the
employee’s death to residuals or medication from the work injury.
On June 7, 2008 appellant requested reconsideration. She noted, among other things, that
all available evidence had not been submitted. Appellant stated that she had plenty more
evidence, too much, in fact, to mail or communicate about by telephone.
In a decision dated July 21, 2008, the Office denied appellant’s request. It found that
appellant’s request did not meet at least one of the three standards for obtaining a merit review of
her case.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of his
duty.1 If death results from an injury sustained in the performance of duty, the United States
shall pay a monthly compensation equal to a percentage of the monthly pay of the deceased
employee in accordance with the following schedule: (1) To the widow or widower, if there is
no child, 50 percent.2 If death results from an injury sustained in the performance of duty, the

1

5 U.S.C. § 8102(a).

2

Id. at § 8133(a)(1).

2

United States shall pay, to the personal representative of the deceased or otherwise, funeral and
burial expenses not to exceed $800.00, in the discretion of the Secretary of Labor.3
An award of compensation may not be based on surmise, conjecture or speculation or on
appellant’s unsupported belief of causal relation. Appellant has the burden of establishing by the
weight of the reliable, probative and substantial evidence that the employee’s death was causally
related to an employment injury or to factors of his employment. This burden includes the
necessity of furnishing medical opinion evidence of a cause and effect relationship based upon a
proper factual and medical background. The mere showing that an employee was receiving
compensation for total disability at the time of death does not establish that his death was
causally related to conditions resulting from the employment injury.4
ANALYSIS -- ISSUE 1
Appellant filed a claim for compensation benefits on May 26, 2006 and therefore bears
the burden of proof to establish her entitlement. She has the burden to prove that the employee’s
death on December 26, 2005 was causally related to his November 7, 1961 employment injury.
It is not enough for appellant to express her belief that the employee’s death was indirectly
caused by medication for back pain from his accepted work injury. Causal relationship is a
medical issue and must be addressed by a qualified physician. Appellant must submit to the
Office a medical report from a physician who provides an accurate history of the employee’s
November 7, 1961 employment injury, that correctly addresses the cause of death on
December 26, 2005, and that explains, with sound medical reasoning, how one led to the other.
The physician’s medical explanation is critical and must show that his or her conclusion is sound
and logical. Such rationalized medical opinion evidence is absolutely necessary for appellant to
establish the element of causal relationship. Without it, she has not established a prima facie
case.
Appellant has submitted no medical evidence in support of her claim. The Board has
reviewed her case record carefully and can find no medical report relating the employee’s death
on December 26, 2005 to the work injury he sustained on November 7, 1961. The death
certificate does not, on its face, support appellant’s claim that the employee died from his 1961
work injury. The Board fully appreciates appellant’s argument about the causes of death listed
on the death certificate. However, appellant must submit a physician’s opinion to explain how
the employee’s death was a result of the 1961 employment injury. The attending physician’s
report on the back of her claim form remains blank.
In the absence of a well-reasoned medical opinion soundly explaining how the
employee’s death resulted from his 1961 employment injury, the Board must find that appellant
3

Id. at § 8134(a).

4

Lorraine E. Lambert (Arthur R. Lambert), 33 ECAB 1111 (1982). The employee in Lambert, a 48-year-old
component cleaner at the Portsmouth Naval Shipyard, was struck in the head by a broken steam line on
November 3, 1970. He died on June 5, 1977. The death certificate listed the immediate cause of death as a
“bilateral pulmonary congestion moderate severe” due to “arteriosclerotic heart disease with old healed myocardial
infarction of anterior left ventricular.” The approximate interval between the onset of the pulmonary congestion and
death was “weeks.” Other significant conditions were “old cardiovascular accident and liver congestion.”

3

has not met her burden of proof. The Board will therefore affirm the Office hearing
representative’s May 29, 2008 decision denying appellant’s claim for compensation benefits.5
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.6 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the “application for reconsideration.”7
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.8
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.9 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.10
ANALYSIS -- ISSUE 2
Appellant made her June 7, 2008 request for reconsideration within one year of the
Office hearing representative’s May 29, 2008 decision. Her request is therefore timely. The
question is whether her request meets at least one of the three standards for obtaining further
merit review of her case.

5

As the Board explained at the oral argument held on January 15, 2009, should appellant get a doctor to draw a
causal connection between the 1961 employment injury and the employee’s 2005 death, she may submit this
medical opinion to the Office and request that the Office reconsider its May 29, 2008 decision. Appellant has one
year from the date of this Board’s decision to submit the required medical opinion to the Office with a written
request for reconsideration.
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.605 (1999).

8

Id. at § 10.606.

9

Id. at § 10.607(a).

10

Id. at § 10.608.

4

Appellant’s request does not show that the Office erroneously applied or interpreted a
specific point of law; nor does it advance a relevant legal argument not previously considered by
the Office. She submitted evidence, but none of it is relevant and pertinent to her claim for
compensation benefits. As noted, she must submit medical evidence to discharge her burden of
proof. The only evidence that is relevant and pertinent to her claim for compensation benefits is
a physician’s opinion connecting the employee’s death to his 1961 employment injury.
Appellant submitted no such evidence with her request for reconsideration.
Because appellant’s request for reconsideration does not meet at least one of the three
standards for obtaining a merit review of her case, the Board finds that the Office properly
denied that request. The Board will therefore affirm the Office’s July 21, 2008 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
employee’s death on December 26, 2005 was causally related to his November 7, 1961
employment injury. The Board also finds that the Office properly denied appellant’s request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the July 21 and May 29, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 18, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

